Citation Nr: 1127329	
Decision Date: 07/21/11    Archive Date: 07/29/11

DOCKET NO.  09-19 811	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for wounds to head and neck.


REPRESENTATION

Veteran represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. Fields, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1966 to January 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  In January 2011, the Board remanded this issue to the agency of original jurisdiction for further development.  As a valid request for dismissal of the appeal has been received, no further development is necessary.


FINDING OF FACT

In June 2011, prior to the promulgation of a decision in the appeal, the Board received written notification from the appellant and his authorized representative that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant (or his or her authorized representative) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant, or an appellant's authorized representative, may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204.  


Here, the Veteran and his representative submitted a written statement to the RO in January 2011, requesting to withdraw the sole remaining issue on appeal, in accordance with 38 C.F.R. § 20.204(a) and (b).  This notice was received by the Board  in January 2011, prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration.  Therefore, the Board has no jurisdiction to review this appeal, and the appeal is dismissed without prejudice.  See 38 C.F.R. § 20.202.


ORDER

The appeal is dismissed.




		
C. TRUEBA
	Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


